The plaintiffs in error, hereinafter referred to as the defendants, were convicted in the county court of Oklahoma county of the crime of "having in their possession intoxicating liquors, to wit, forty-six pints of Choctaw beer, a substance containing more than one-half of 1 per cent. of alcohol measured by volume, and capable of being used as a beverage."
The defendant Frank Roberts was sentenced to pay *Page 108 
a fine of $50, and be imprisoned in the county jail of Oklahoma county for a period of 30 days from September 4, 1925, and to pay the cost of the prosecution.
The defendant Rosa Broughton, who was informed against as Rosa Walker, was sentenced to pay a fine of $500, and be imprisoned in the county jail of Oklahoma county for a period of six months, and to pay the costs of the prosecution.
Motion for a new trial was filed and overruled, and defendants duly excepted. From the judgment so rendered defendants appeal. Neither of the defendants have filed a brief supporting their assignment of errors, although the time for filing the same has long since passed. Where no briefs are filed, the court will examine the record proper, and, where no prejudicial error is apparent, the judgment of the trial court will be affirmed.
After a careful examination of the record, the court finds that the information is sufficient; that the testimony is sufficient to support the verdict; that the information stated the law as applicable to the facts in the case, and was fair to the defendants. And it appears that the defendants were otherwise accorded a fair trial.
The judgment of the trial court is affirmed.
DOYLE, P.J., and EDWARDS, J., concur.